PUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT



                                          No. 14-6851



UNITED STATES OF AMERICA,

                        Plaintiff - Appellee,

                v.

RAYMOND ROGER SURRATT, JR.,

                        Defendant - Appellant.

------------------------------

STEVEN HARRIS GOLDBLATT,

                        Court-Assigned Amicus Counsel,

NATIONAL ASSOCIATION OF CRIMINAL DEFENSE LAWYERS;
DOUGLAS A. BERMAN, Professor,

                         Amici Supporting Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:04-cr-00250-RJC-19; 3:12-cv-
00513-RJC)


Argued: March 23, 2016                                         Decided: April 21, 2017
Before GREGORY, Chief Judge, and WILKINSON, NIEMEYER, MOTZ, TRAXLER,
KING, SHEDD, DUNCAN, AGEE, KEENAN, WYNN, DIAZ, FLOYD, THACKER,
and HARRIS, Circuit Judges.


Dismissed as moot by published order. Judge Wilkinson and Judge Motz wrote separate
opinions concurring in the decision to dismiss the appeal as moot. Judge Wynn wrote a
separate opinion dissenting from the decision to dismiss the appeal as moot.


ARGUED: Ann Loraine Hester, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant. Michael R. Dreeben,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Steven Harris Goldblatt, GEORGETOWN UNIVERSITY LAW CENTER, Washington,
D.C., as Court-Assigned Amicus Counsel. Erika L. Maley, SIDLEY AUSTIN LLP,
Washington, D.C., for Amici Curiae. ON BRIEF: Ross Hall Richardson, Executive
Director, Charlotte, North Carolina, Joshua B. Carpenter, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Asheville, North Carolina, for Appellant. Scott
A.C. Meisler, Assistant to the Solicitor General, Nina Goodman, Lena Hughes, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; Anne M. Tompkins, United
States Attorney, Jill Westmoreland Rose, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Asheville, North Carolina, for Appellee. Ruthanne M. Deutsch,
Shon Hopwood, Supervising Attorneys, Utsav Gupta, William Hornbeck, Meredith
Wood, Ryan W. Cooke, Courtney A. Elgart, Elizabeth Sebesky, Student Counsel,
Appellate Litigation Program, GEORGETOWN UNIVERSITY LAW CENTER,
Washington, D.C., for Court-Assigned Amicus Counsel. Douglas A. Berman, Professor
of Law, THE OHIO STATE UNIVERSITY, Columbus, Ohio; Jeffrey T. Green,
Kimberly A. Leaman, SIDLEY AUSTIN LLP, Washington, D.C., for Amici Curiae.




                                        ORDER


      By order dated February 14, 2017, the court directed the parties to address the

impact of the President’s commutation of Appellant Surratt’s sentence and, in particular,




                                           2
the questions of mootness and jurisdiction. Upon consideration of the responses to the

court’s order, the court finds this appeal to be moot.

       The appeal is, accordingly, dismissed as moot.

       Entered at the direction of Chief Judge Gregory for the Court.

                                           FOR THE COURT

                                           /s/ Patricia S. Connor
                                                   Clerk




                                              3
WILKINSON, Circuit Judge, concurring:

       Surratt has received the relief from life imprisonment he was seeking in this case

and more. He is also no longer serving a judicially imposed sentence, but a presidentially

commuted one. The President’s commutation order simply closes the judicial door.

Absent some constitutional infirmity in the commutation order, which is not present here,

we may not readjust or rescind what the President, in the exercise of his pardon power,

has done.

       It matters not whether we believe the commutation was too lenient or not lenient

enough. We are simply without power to inject ourselves into the lawful act of a

coordinate branch of government—one that Surratt willingly agreed to—and supersede a

presidential pardon or commutation with a contravening order of our own. After all, “[i]t

would be a curious logic to allow a convicted person who petitions for mercy to retain the

full benefit of a lesser punishment with conditions, yet escape burdens readily assumed in

accepting the commutation which he sought.” Schick v. Reed, 419 U.S. 256, 267 (1974).

Surratt “cannot complain if the law executes the choice he has made,” id. at 265 (quoting

Ex parte Wells, 59 U.S. 307, 315 (1855)), even if my dissenting colleague thinks he made

a “bad bargain” by accepting the commuted sentence, id. at 259.

       My dissenting colleague’s unwillingness to find moot even this clear-cut a case

points to a broader problem affecting our criminal justice system. Insofar as I can detect,

there is no such thing as finality in my dissenting colleague’s view. Indeed, the principle

of finality is not even paid the lip service that presages disregard. Some reason is

somehow always found for a case to go on and on and on. To so freely revisit final

                                            4
judgments, as my dissenting colleague would, is to embark on a course that is so vague

and so open-ended as to render criminal judgments entirely provisional and good for one

day only.

       While my dissenting colleague alleges that Surratt’s initial sentence was

“unlawful,” it was indisputably lawful when entered and the correctness of the sentence

has divided judges ever since. Let it be said that strict sentences always make for hard

cases. It is not for pleasure that the system imposes them. But Surratt had been convicted

time and time again for drug-related offenses—including distributional felonies—under

federal and state law. The President had every right to calibrate his commutation with

these considerations in mind, bringing this saga to an end, both merciful and firm.




                                            5
DIANA GRIBBON MOTZ, concurring:

      I concur in the court’s order dismissing this case as moot.       Throughout this

difficult litigation, the Government has conducted itself in a most admirable manner,

offering us candid and insightful assistance. Even my dissenting colleague acknowledges

that the Government acted “[c]ommendably” in agreeing that Surratt was entitled to relief

regarding his original sentence. I do not read the Government’s recent letter regarding

mootness to present any departure from its previous commendable assistance to us.




                                           6
WYNN, Circuit Judge, dissenting from dismissal:

       Thomas Jefferson wrote that “the most sacred of the duties of a government is to

do equal and impartial justice to all its citizens.” Those words impart that all citizens, no

matter their plight in life, should be accorded justice in our court system. Today’s

perfunctory dismissal of Petitioner Raymond Surratt, Jr.’s 10-year effort to obtain a fair

and impartial disposition of his case in the federal courts is, if not an outright injustice, at

least an abandonment of fairness.

       It began when we incorrectly construed 21 U.S.C. § 841(b)(1), the statute pursuant

to which Petitioner was sentenced, and thereby subjected Petitioner to a mandatory life

sentence, when Congress had established a far shorter mandatory minimum. Then, when

Petitioner, with the government’s support, sought collateral relief on grounds that his

unlawful life sentence constituted a fundamental defect of constitutional dimension, we

actively appointed independent counsel to argue that Petitioner should spend his life in

prison. Apparently unsatisfied with the executive branch’s conclusion that Petitioner’s

sentence was sufficiently unjust to warrant resentencing, we then allowed Petitioner’s

appeal to go unresolved for years, while Petitioner remained incarcerated under his

unlawful life sentence.

       And when, in the face of our delay, the President commuted Petitioner’s

sentence—partially remedying the error—we, without prompting or request by either

party, but actively on our own, suggested to the government that Petitioner’s action was

moot. The government got the message, arguing in response to our prompting that



                                               7
(1) Petitioner’s collateral attack is moot and (2) there is no “fundamental defect” in

Petitioner’s sentence that warrants collateral relief.

       So today, my good colleagues dismiss Petitioner’s action as moot. But if we were

to accord Petitioner the relief that even the government concedes is fair by vacating

Petitioner’s sentence and remanding for resentencing, Petitioner would likely be released

because his time-served exceeds the upper end of his now-applicable Guidelines range.

None of us disputes that. And, even under his commuted sentence, today’s dismissal of

Petitioner’s action as moot means Petitioner will remain in prison for, at a minimum,

several more years.     None of us disputes that.        It should therefore follow that the

disposition of Petitioner’s appeal will likely determine whether Petitioner remains in

prison or is released—meaning that Petitioner’s action is not moot because he retains a

decidedly “concrete interest” in the resolution of his case. Chafin v. Chafin, 133 S. Ct.
1017, 1023 (2013). None of us can dispute that.

       Nonetheless, at least by the expression of one of my colleagues, the majority

dismisses Petitioner’s action as moot on the theory that the President’s commutation of

Petitioner’s concededly incorrect sentence renders his action a nonjusticiable political

question because Petitioner is now serving an executive, as opposed to judicial, sentence.

But while the Constitution vests the President with broad pardon and commutation

authority, neither it nor the case law establishes that “[t]he President’s commutation order

simply closes the judicial door,” as my colleague asserts. Ante at 4. Indeed, the President

has no authority to impose a sentence on any citizen; she can only exercise the authority

to pardon or commute an existing judicial sentence.           And any part of that judicial

                                               8
sentence that remains after commutation remains a sentence imposed by the judiciary, not

the executive branch of government. Simply put, the synergism that my colleague seeks

to establish that “the whole is greater than the sum of its parts,” may have been apropos

in science for Aristotle, but it has no application in law. To the contrary, the part of the

sentence that remains after commutation is part of a judicial sentence, not a newly created

executive sentence.

       My colleague also emphasizes Petitioner’s acceptance of the commutation as

grounds for dismissal, stating that it is not our job to question the “bad bargain” Petitioner

may have chosen in accepting the commuted sentence. Ante at 4 (quoting Schick, 419
U.S. at 259). But Petitioner had no more than the choice that Thomas Hobson gave to his

customers—take it or leave it. In the face of our inaction, Petitioner didn’t face a “bad

bargain”—it was his “only bargain.” That much is evident because when Petitioner

accepted the President’s commutation, it had been more than 10 months since his case

was argued before our Court sitting en banc. Yet, we can, as may be seen in the future,

render en banc decisions in cases of far great complexity with head-snapping speed.

       Finally, my good colleague maintains that we are “simply without power to inject

ourselves into the lawful act of a coordinate branch of government”—the President’s

commutation of Petitioner’s sentence. Ante at 4. But we had no difficulty “inject[ing]”

ourselves into the executive branch’s lawful act of concluding that Petitioner should be

resentenced. On the contrary, we appointed independent counsel to argue against the

executive branch’s position and then gave the executive branch no deference.



                                              9
       Neither the facts nor the law support this continuing denial of a lawful punishment

for Petitioner. With great respect, I must dissent.



                                             I.

       In 2005, Petitioner pled guilty to conspiracy to possess with intent to distribute

more than 50 grams (1.76 ounces), but less than 150 grams (5.29 ounces), of crack

cocaine in violation of the Controlled Substances Act, 21 U.S.C. §§ 841(b)(1), 846.

Before sentencing, the government filed an information with Petitioner’s criminal history,

which listed three previous North Carolina drug-related convictions. Because Petitioner

had conspired to distribute more than 50 grams of crack, Section 841(b)(1)(A) governed

his sentence.   Id. § 841(b)(1)(A) (2002).        Under that provision, Petitioner faced a

mandatory minimum term of life imprisonment without release if two or more of those

prior convictions constituted “felony drug offenses.” Id. If Petitioner had committed one

prior “felony drug offense,” he would have faced a mandatory minimum term of 20

years’ imprisonment.     Id. At the time of Petitioner’s conviction, Section 841(b)(1)

subjected a drug trafficker dealing in crack cocaine, like Petitioner, to the same

mandatory minimum sentence as one dealing in 100 times more powder cocaine. Id.

§ 841(b)(1)(A), (B).    As a result of that 100-to-1 powder-to-crack quantity ratio, if

Petitioner had distributed powder cocaine, as opposed to crack cocaine, he would not

have faced the mandatory minimum and would have been subject to a statutory

maximum of 20 years’ imprisonment. Id. § 841(b)(1)(C).



                                             10
       At the time of Petitioner’s sentencing, we had held that a North Carolina drug

conviction qualified as a “felony drug offense” for purposes of Section 841(b)(1) if “the

maximum aggravated sentence that [the state court] could [have] imposed for that crime

upon a defendant with the worst possible criminal history” exceeded one year. United

States v. Harp, 406 F.3d 242, 246 (4th Cir. 2005) (emphasis omitted), overruled by

United States v. Simmons, 649 F.3d 237, 247 (4th Cir. 2011). Under Harp, all three of

Petitioner’s prior convictions constituted felony drug offenses. His mandatory sentence

was, therefore, lifetime imprisonment. Expressing disdain for the harsh result that Harp

imposed in Petitioner’s case, United States District Judge Robert J. Conrad, Jr. stated that

lifetime imprisonment was an “unjust sentence” because Petitioner did not “deserve[] a

sentence of life imprisonment” for his crime. J.A. 276. Nevertheless, bound by Harp,

and “with a great deal of discomfort,” Judge Conrad sentenced Petitioner to life

imprisonment in October 2005. Id.

       Five years later, in August 2010, Congress enacted the Fair Sentencing Act, which

amended Section 841(b)(1) to reduce the disparity between sentences for powder and

crack cocaine offenses. Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.

2372 (2010). In particular, the statute increased to 280 grams (9.88 ounces) the quantity

threshold for subjecting crack offenders to the more severe punishments set forth in

Section 841(b)(1)(A), thereby reducing the powder-to-crack quantity ratio to 17.9-to-1.

21 U.S.C. § 841(b)(1)(A), (B) (2016).        The amendment, which remains in effect,

responded to both public and judicial outcry regarding the “disproportionate and unjust

effect” of the 100-to-1 powder-to-crack quantity ratio on crack offenders, who were

                                            11
disproportionately minorities. See Kimbrough v. United States, 552 U.S. 85, 93 (2007);

see also Dorsey v. United States, 132 S. Ct. 2321, 2328–29 (2012) (“[T]he public had

come to understand sentences embodying the 100-to-1 ratio as reflecting unjustified race-

based differences.”); William Spade, Jr., Beyond the 100:1 Ratio: Towards a Rational

Cocaine Sentencing Policy, 38 Ariz. L. Rev. 1233, 1266–68 (1996) (explaining that

implementation of the 100-to-1 ratio led to significantly higher incarceration rates for

black and Hispanic offenders relative to white offenders and significantly longer

sentences for black offenders relative to white offenders). The Fair Sentencing Act

applies retroactively, meaning that the statute’s “more lenient mandatory minimums

apply to offenders whose unlawful conduct took place before, but whose sentencing took

place after, the date [the Fair Sentencing] Act took effect.” Dorsey, 132 S. Ct. at 2330.

       Had the powder-to-crack quantity ratio established by the Fair Sentencing Act

been in effect at the time of his conviction, Petitioner would have been sentenced under

Section 841(b)(1)(B), rather than Section 841(b)(1)(A), because of the Fair Sentencing

Act’s revised quantity threshold for receiving the higher mandatory minimums set forth

in Section 841(b)(1)(A). 21 U.S.C. § 841(b)(1)(A), (B). Under Section 841(b)(1)(B),

Petitioner would face a mandatory minimum term of 10 years’ imprisonment if at least

one of his prior convictions constituted a “felony drug offense.”               21 U.S.C.

§ 841(b)(1)(B).

       On August 17, 2011, on en banc review, we expressly overruled Harp in United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011), holding that courts may not look to

hypothetical enhancements of prior state drug convictions to evaluate permissible terms

                                            12
of imprisonment under the Controlled Substances Act when the state court never made

recidivist or aggravation findings necessary to expose the defendant to such

enhancements. 649 F.3d at 243–44. In particular, we held that, when used as a predicate

for federal sentencing purposes, the North Carolina Structured Sentencing Act creates

separate offenses that allow for separate maximum punishments. Id. at 247. Like the

Fair Sentencing Act, Simmons applies retroactively. Miller v. United States, 735 F.3d
141, 147 (4th Cir. 2013) (“Simmons announced a new substantive rule that is retroactive

on collateral review.”). Petitioner and the government agree that, under Simmons, only

one of Petitioner’s prior convictions constituted a “felony drug offense” for purposes of

Section 841(b)(1). And there is no dispute that—as a result of the Fair Sentencing Act,

Simmons, and their retroactive application—if Petitioner is resentenced, he will face a

mandatory minimum of 120 months’ imprisonment and an advisory Guidelines range of

120 to 137 months’ imprisonment.

       In August 2012, Petitioner filed a successive habeas petition under 28 U.S.C.

§§ 2241 and 2255 seeking relief from his sentence. In particular, Petitioner asserted that,

in light of Simmons, his sentence rested on an improper construction of Section

841(b)(1).    Commendably, as acknowledged by another of my colleagues, the

government agreed that Petitioner was entitled to relief under Section 2241 and

supported resentencing. Surratt v. United States, No. 3:12-CV-513, 2014 WL 2013328,

at *4–7 (W.D.N.C. May 16, 2014).          Nonetheless, the district court concluded that

Petitioner could not seek to set aside his sentence. Id. at *5. In reaching this conclusion,

the district court explained that Petitioner could not avail himself of Section 2255’s

                                            13
“savings clause,” which permits a court to entertain a successive petition under Section

2241 if it “appears that the remedy [available under Section 2255] is inadequate or

ineffective to test the legality of his detention,” 28 U.S.C. § 2255(e), because we had

limited the availability of relief under the savings clause to “situations in which a

subsequent change in law makes [a] petitioner’s conduct ‘non-criminal,’” Surratt, 2014
WL 2013328, at *5 (citing In re Jones, 226 F.3d 328 (4th Cir. 2000)). Simmons did not

call into question the validity of Petitioner’s conviction, and therefore the district court

reasoned that Petitioner could not seek relief under the savings clause. Surratt, 2014 WL
2013328, at *5.

       We agreed, thereby rejecting the government’s argument that Petitioner was

entitled to relief under Section 2241. United States v. Surratt, 797 F.3d 240, 253 (4th Cir.

2015), reh’g en banc granted, United States v. Surratt, No. 14-6851 (Dec. 2, 2015). In

dissent, Judge (now Chief Judge) Gregory argued that Petitioner was entitled to seek

relief under Section 2241 because his “erroneous life sentence” constituted “a

fundamental defect of constitutional proportions.” Id. at 271 (Gregory, J., dissenting). In

particular, Judge Gregory explained that an erroneous mandatory minimum sentence

infringes on a defendant’s right under the Due Process Clause “to ‘be deprived of his

liberty only to the extent determined by the [trier of fact] in the exercise of its statutory

discretion,’” id. at 273 (quoting Hicks v. Oklahoma, 447 U.S. 343, 346 (1980)), and

usurps Congress’s constitutional responsibility for “defining crimes and fixing penalties,”

id. (quoting United States v. Evans, 333 U.S. 483, 486 (1948)).



                                             14
      Petitioner moved for rehearing en banc, which we granted, thereby vacating the

panel opinion. On March 23, 2016, we reheard argument on Petitioner’s appeal, and the

government continued to argue that Petitioner was entitled to invoke Section 2255’s

savings clause and thereby seek relief under Section 2241. See Gov. Supp. Br. at 13

(“An erroneously imposed mandatory minimum sentence is the type of fundamental

defect cognizable under the savings clause.”).

      On January 19, 2017—nearly 10 months after the rehearing en banc, and still

without a decision from us—the President commuted Petitioner’s life sentence to a 200-

month term of imprisonment. Petitioner’s commutation was part of a broader effort by

the President to commute the sentences of inmates sentenced in accordance with the

severe mandatory minimums and unjust powder-to-crack quantity ratio applicable under

the earlier version of Section 841(b)(1).        Sari Horwitz, Obama Grants Final 330

Commutations to Nonviolent Drug Offenders, Wash. Post (Jan. 19, 2017),

https://www.washingtonpost.com/world/national-security/obama-grants-final-330-

commutations-to-nonviolent-drug-offenders/2017/01/19/41506468-de5d-11e6-918c-

99ede3c8cafa_story.html?utm_term=.dc835df4e164; Ann E. Marimow, N.C. Man

Serving Life for Nonviolent Crime Among Hundreds Granted Early Release, Wash. Post

(Jan. 25, 2017), https://www.washingtonpost.com/local/public-safety/nc-man-wrongly-

given-life-sentence-is-among-hundreds-granted-early-release/2017/01/25/f4959cd8-e311-

11e6-a453-19ec4b3d09ba_story.html?utm_term=.54519ebcc5c8; Charlie Savage, Obama

Commutes Sentences for 8 in Crack Cocaine Cases, N.Y. Times, Dec. 19, 2013, at A1.



                                            15
       At the time of his commutation, Petitioner had served approximately 140 months

of his life sentence. The President’s Grant of Commutation “condition[ed] the grant of

commutation . . . on [Petitioner] enrolling in the [Residential Drug Abuse Program

(“RDAP”)] by written agreement, as evidenced by [Petitioner]’s signing, within 14 days

of [his] receipt of a certified copy of this document, a receipt verifying his . . . acceptance

of the commutation granted with all of its conditions, including enrollment in RDAP.”

United States v. Surratt, No. 14-6851 (4th Cir. Apr. 4, 2017), ECF No. 136, at 8. A letter

delivered to Petitioner on January 26, 2017, stated that the commutation was

“conditioned on [Petitioner’s] enrollment in the [RDAP], which would then be provided

to [him] at an appropriate time before [his] prison sentence expires.” Id. at 15. Neither

the Grant of Commutation nor the letter discussed the action pending before us, let alone

conditioned the commutation on its dismissal. That same day, Petitioner signed the letter,

and thereby “accept[ed] and agree[d] to its conditions, including [his] enrollment in

[RDAP].” Id. The government has not provided evidence that it has, in fact, enrolled

Petitioner in RDAP, nor has the government formally represented that all conditions of

the commutation have been satisfied.

       Soon after Petitioner accepted the commutation, we sua sponte asked the parties to

address whether the commutation mooted Petitioner’s collateral attack on his sentence.

Apparently, our request arose from taking judicial notice of the news reports of the

President’s action, because neither party supplemented the record before us to provide

information on the commutation. Nonetheless, in response to our sua sponte request, the

government argues that Petitioner’s action is now moot.              Notably—although the

                                              16
government previously took the position that Petitioner was entitled to relief under

Section 2241—in its brief addressing mootness, the government now argues that “[t]here

is no ‘fundamental defect’ in [Petitioner]’s current sentence, see In re Jones, 226 F.3d
328, 333 n.3 (4th Cir 2000), and the district court would therefore lack jurisdiction to

consider his habeas petition under the savings clause in Section 2255(e).” Letter from Jill

Westmoreland Rose, U.S. Attorney, to Patricia S. Connor, Clerk, U.S. Court of Appeals

for the Fourth Circuit, at 3 n.1 (Feb. 21, 2017), United States v. Surratt, No. 14-6851 (4th

Cir.) (“Gov. Resp.”). The government’s statement that Petitioner’s “current sentence”

suffers from “no ‘fundamental defect,’” id. (emphasis added), indicates that the

government still has not abandoned its position—held throughout this litigation—that

Petitioner’s original sentence is unlawful.



                                              II.

                                              A.

       The mootness doctrine derives from the Constitution’s limitation on federal

judicial authority to “Cases” and “Controversies.” U.S. Const. art. III, § 2; Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180 (2000). “[A] case is

moot when the issues presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” United States v. Hardy, 545 F.3d 280, 283 (4th Cir.

2008) (quoting Powell v. McCormack, 395 U.S. 486, 496 (1969)).             “The mootness

doctrine . . . constitutes a relatively weak constraint on federal judicial power: ‘A case

becomes moot only when it is impossible for a court to grant any effectual relief whatever

                                              17
to the prevailing party.” United States v. Springer, 715 F.3d 535, 540 (4th Cir. 2013)

(quoting Knox v. Serv. Emps. Int’l Union, Local 100, 132 S. Ct. 2277, 2287 (2012)).

Accordingly, “[a]s long as the parties have a concrete interest, however small, in the

outcome of the litigation, the case is not moot.” Knox, 132 S. Ct. at 2287 (emphasis

added).

      Here, there is no dispute that if we vacate Petitioner’s commuted sentence and

remand for resentencing, Petitioner will likely face a sentence shorter than that imposed

by the commutation. In particular, whereas the President commuted Petitioner’s life

sentence to 200 months’ imprisonment, Petitioner’s applicable Guidelines range is 120 to

137 months, less than his time-served.       Accordingly, Petitioner has a continuing

“concrete interest”—namely, his liberty—in having us vacate his current sentence and

remand for resentencing under the applicable Guidelines. 1 We and other courts have

found arguably substantially less significant interests adequate to preclude mootness.

See, e.g., Townes v. Jarvis, 577 F.3d 543, 547 (4th Cir. 2009) (holding that the

petitioner’s release from prison did not moot his collateral challenge to his sentence

because a favorable appellate decision could “affect the length of his parole”); Richards

v. United States, 212 F.2d 453, 454 (D.C. Cir. 1954) (holding that defendant’s collateral

      1
           Recall that until we requested briefing regarding whether Petitioner’s
commutation mooted this action, the government supported resentencing Petitioner,
meaning that there was no “concrete” adversity between the parties. There is some irony
that, to resolve the lack of concrete adversity between Petitioner and the government, we
appointed independent counsel to argue that Petitioner should remain in prison for the
rest of his life, yet the majority now dismisses Petitioner’s action on mootness grounds,
notwithstanding that we can still provide Petitioner meaningful relief—namely, his
release from prison.

                                           18
challenge to the lower end of his sentencing range was not moot, even though defendant

had already served more than that lower end, because “there is some possibility” that

having a longer minimum sentence “may in some indirect way affect him adversely in the

future”).

        I am not alone in my view that an injustice continues by declaring this matter now

moot.    Indeed, the Seventh Circuit, the only circuit that appears to have squarely

addressed the issue, refused to find mootness in analogous circumstances, holding that a

petitioner may collaterally challenge his original sentence, notwithstanding that the

challenged sentence was commuted during the course of litigating that collateral

challenge, when the commuted sentence exceeds the mandatory minimum the petitioner

would face if he prevailed on his collateral challenge. See Simpson v. Battaglia, 458 F.3d
585, 595 (7th Cir. 2006); Madej v. Briley, 371 F.3d 898, 899 (7th Cir. 2004). In Simpson,

for example, after the petitioner filed a habeas petition challenging his death sentence, the

Governor of Illinois commuted the petitioner’s sentence from death to life imprisonment

without parole. 458 F.3d at 595. Like the government does here, the State argued that

the commutation rendered the petitioner’s collateral challenge to his sentence

nonjusticiable, and therefore moot, because of the petitioner’s decreased sentence and

“the executive nature of his confinement.”        Id.   The Seventh Circuit rejected both

arguments, explaining that because the petitioner would face a mandatory minimum of 20

years’ imprisonment if he prevailed on his collateral attack, as opposed to the life

sentence imposed by the Governor, “it [wa]s possible for [the petitioner] to obtain relief,

and his sentencing claims [we]re not moot.” Id. Put differently, “[a] full remedy for the

                                             19
constitutional shortcoming at the original sentencing hearing entails allowing [the

petitioner] to seek that lower sentence now.” Id. (second alteration in original) (quoting

Madej, 371 F.3d at 899).

       Like in Simpson and Madej, the error in Petitioner’s original sentence was of

constitutional dimension, as it raised serious separation-of-powers and due process

concerns by infringing on Congress’s authority to define crimes and punishments, see

United States v. Newbold, 791 F.3d 455, 460 (4th Cir. 2015), and depriving the

sentencing judge of the opportunity to exercise his discretion to impose a just

punishment, see Hicks, 447 U.S. at 346. Also like in Simpson and Madej, the President

commuted Petitioner’s sentence after Petitioner filed a collateral challenge to that

sentence. And, like in Simpson and Madej, because Petitioner’s conviction under Section

841(b)(1) subjects him, in the event of resentencing, to a mandatory minimum sentence

of 120 months’ imprisonment—substantially less than the 200-month term imposed by

the President—on remand Petitioner can “seek a term lower than the . . . sentence that the

[President] substituted for the [sentence of life imprisonment].” Madej, 371 F.3d at 899.

Accordingly, Petitioner’s challenge is not moot, and he is entitled to seek resentencing.

                                            B.

       The government nevertheless argues that Petitioner’s appeal is moot for four

reasons. First, it maintains that “a federal court has no power to alter a sentence that

results from an exercise of the President’s pardon power.” Gov. Resp. at 4; see also id.

(“Given this plenary power vested in the President, no other branch may alter the effect

of a presidential pardon.”). Second, it asserts that the Supreme Court’s decision in Schick

                                            20
v. Reed, 419 U.S. 256 (1974), requires dismissal of Petitioner’s action.         Third, the

government maintains that the action is moot because Petitioner is no longer serving the

same sentence as that which is the subject of his habeas challenge.            Finally, the

government suggests that by accepting the commutation, Petitioner waived or forfeited

his right to collaterally attack his sentence. I disagree.

                                               1.

       The government maintains that federal courts are without power to review a

commuted sentence. Gov. Resp. at 4; see ante at 4. To be sure, the Constitution vests the

President with broad pardon and commutation authority. But neither the Constitution nor

the case law establish that “[t]he President’s commutation order simply closes the judicial

door,” as my colleague asserts. Ante at 4. On the contrary, the Supreme Court has long

held that, in commuting an inmate’s sentence, the President may not impose “conditions

which . . . in themselves offend the Constitution.” Schick, 419 U.S. at 264; see also id. at

266 (explaining that the Constitution authorizes the President to impose, in commuting a

sentence, “conditions which are in themselves constitutionally unobjectionable”). To that

end, in deciding whether to grant commutations or in imposing conditions on

commutations, the President may not, for example, engage in invidious discrimination.

See Ohio Adult Parole Auth. v. Woodard, 523 U.S. 272, 292 (1998) (Stevens, J.,

concurring in part and dissenting part) (“[N]o one would contend that a [chief executive]

could ignore the commands of the Equal Protection Clause and use race, religion, or

political affiliation as a standard for granting or denying clemency.”). Likewise, the

President must exercise his commutation authority in accordance with separation-of-

                                              21
powers principles, and therefore may not impose sentences or conditions divorced from

those established by Congress, which is constitutionally responsible for “defining crimes

and fixing penalties.” Evans, 333 U.S. at 486; cf. United States v. Libby, 495 F. Supp. 2d
49, 55 (D.D.C. 2007) (“[I]t is certainly conceivable that the President, through the

exercise of his commutation power, could encroach upon the authority or functions of

one of the coordinate branches in a manner that would impermissibly ‘offend the

Constitution.’” (quoting Schick, 419 U.S. at 266)).

       Our sister circuits also have recognized that the President’s exercise of his pardon

and commutation power does not preclude the beneficiary of the pardon or commutation

from lodging a collateral attack against his or her underlying conviction. For example,

the First Circuit held that a presidential pardon granted after a petitioner files for relief

from his conviction under Section 2255 does not moot the collateral challenge because a

“pardon[] does not relieve [the petitioner] from all the disabilities of a conviction.”

Robson v. United States, 526 F.2d 1145, 1147 (1st Cir. 1975). The Ninth Circuit reached

a substantially similar result in United States v. Hearst, 638 F.2d 1190 (9th Cir. 1980).

There, the petitioner filed a habeas petition challenging her conviction for bank robbery

on grounds that she was denied effective assistance of counsel and due process of law.

Hearst, 638 F.2d at 1193. While the petition was pending, the President commuted the

petitioner’s sentence and she was released. Id. at 1192 & n.1. Nonetheless, the Ninth

Circuit held that the commutation of the petitioner’s sentence did not render her habeas

action moot. Id. (“Although [the petitioner] is no longer in federal custody, this case is

not moot. The district court on remand will have the power under § 2255 to vacate [her]

                                             22
conviction, if it finds such relief appropriate.” (citation omitted)). And, most relevantly,

the Seventh Circuit has recognized that a petitioner may proceed with collaterally

challenging a subsequently commuted sentence when, as here, the commuted sentence

exceeds the mandatory minimum for the offense. See supra Part II.A (citing Simpson,
458 F.3d at 595; Madej, 371 F.3d at 899).

       Accordingly, contrary to the government’s unsupported assertion, federal courts

are not categorically precluded from collaterally reviewing sentences imposed under the

President’s Article II, section 2 powers, and the length of those sentences, in particular.

Rather, the relevant question is whether collateral review is appropriate in this case.

       Here, against his own discomfort regarding the appropriate sentence for

Petitioner’s offense, Judge Conrad sentenced Petitioner to a term of life imprisonment

based on what we later found in Simmons to be an error attributable to our decision in

Harp. Yet, despite the retroactive application of Simmons and the Fair Sentencing Act,

Petitioner is currently serving a sentence that exceeds his applicable Guidelines range. In

such circumstances, the separation-of-powers concerns that animate the application of the

political question doctrine to presidential pardons and commutations must give way to the

judiciary’s independent—and compelling—interest in remedying its errors.             That is

particularly true when the President’s commutation was targeted at correcting an

independent injustice—here, the statutory sentencing framework for crack offenses that

Congress and the President have since concluded was unjust and racially biased—

attributable to the political branches. “[I]f the Great Writ, which has always been ‘a

bulwark against convictions that violate fundamental fairness,’ Engle v. Isaac, 456 U.S.
23
107, 126 (1982), is to mean anything at all,” Petitioner should be able to pursue collateral

relief in such circumstances. Surratt, 797 F.3d at 270 (Gregory, J., dissenting) (internal

quotation marks omitted).

                                             2.

       The government also argues, incorrectly, that the Supreme Court’s Schick decision

requires dismissal of Petitioner’s collateral attack on his sentence. In 1954, a court

martial convicted the petitioner, Schick, of murdering an eight-year-old girl. 419 U.S. at

257. The petitioner—who was serving overseas in the United States Army at the time of

the murder—was sentenced to death under Article 118 of the Uniform Code of Military

Justice (“UCMJ”). Id. Pursuant to then-applicable law, the case was then forwarded to

President Eisenhower for final review and approval of the petitioner’s death sentence. Id.

at 257–58. In 1960, President Eisenhower commuted the petitioner’s sentence to a term

of life imprisonment on the condition that Petitioner was “barred parole at any time” and

dishonorably discharged him from the military. Id. at 258. As a result, the petitioner was

transferred from military custody to the Federal Penitentiary at Lewisburg, Pennsylvania,

where he began serving his newly instituted life sentence. Id.

       Twelve years later, in 1972, the Supreme Court ruled that the death penalty

violated the Eighth and Fourteenth Amendments. Furman v. Georgia, 408 U.S. 238

(1972). The petitioner then filed a habeas petition seeking to set aside the no-parole

condition of his commuted sentence. Arguing that Furman’s abolition of the death

penalty rendered his original death sentence invalid, the petitioner sought resentencing to

a term of life with the possibility of parole, the alternative punishment provided for his

                                            24
crime under the UCMJ. Schick, 419 U.S. at 258–59. Rejecting this argument, the

Supreme Court ruled that the no-parole condition was lawful when the President imposed

it and that Furman did not alter the condition’s “validity.” Id. at 268.

       Schick—which does not mention mootness or justiciability, the theories upon

which the government seeks dismissal—is readily distinguishable. As an initial matter,

the military justice proceedings giving rise to Schick were meaningfully distinct from the

Article III proceedings that gave rise to Petitioner’s conviction and sentence. Notably,

because the Constitution expressly vests Congress—and not the federal courts—with

authority over military justice matters, courts have long recognized that the availability of

habeas review of military justice matters is unusually narrow. See, e.g., Burns v. Wilson,

346 U.S. 137, 139–41 (1953); see also Schlesinger v. Councilman, 420 U.S. 738, 746–48

(1975). By contrast, Petitioner’s original sentence was imposed by a federal district court

applying our precedent (later deemed incorrect), giving the judiciary an institutional

interest in remedying that unlawful sentence—an interest not present in Schick.

       Additionally, the petitioner in Schick filed his collateral challenge to his sentence

more than 10 years after his sentence was commuted. By contrast, Petitioner filed his

habeas petition years before the President commuted his sentence. And whereas the

petitioner in Schick was not serving his death sentence when Furman abolished the death

penalty, Petitioner was serving his mandatory life sentence when we decided Simmons

and made that sentence unlawful. The Schick Court found these distinctions meaningful,

emphasizing that the “petitioner’s death sentence was not pending in 1972 because it had

long since been commuted” and, therefore, that it was not “‘unfair’ that he be treated

                                             25
differently from persons whose death sentences were pending at the time that Furman

was decided.” Id. at 259, 268. Accordingly, contrary to the government’s position,

Schick contemplates that inmates, like Petitioner, whose sentences were unlawful at the

time they lodged their collateral attack and at the time the President commuted their

sentence, should be “treated differently” than inmates, like Schick, whose sentences were

lawful when the President offered a commutation.

                                             3.

       Third, the government argues that Petitioner’s collateral challenge is moot because

he is no longer serving the sentence that is the subject of his habeas petition. Yet in

commuting a sentence, “the executive has superimposed its mind upon the judgment of

the court; but the sentence remains, nevertheless, the judgment of the court, and not of the

executive, and is subject to the regulations of law respecting its enforcement.” Duehay v.

Thompson, 223 F. 305, 307–08 (9th Cir. 1915) (emphasis added); see also, e.g., Ricks v.

State, 882 S.W.2d 387, 391 (Tenn. Crim. App. 1994) (“[A] commutation affirms the

sentence imposed by the jury or the trial court—it simply modifies this sentence.”);

Application of White, 2 N.Y.S.2d 582, 586 (N.Y. Ct. Cl. 1938) (“[T]he commutation is an

affirmance of it [the sentence], with a modification.” (internal quotation marks omitted)).

Accordingly, Petitioner is still serving his original, unlawful judicial sentence, although

“only the unremitted portion of the original sentence may be enforced.”           White, 2
N.Y.S.2d at 586.

       And even if a commuted sentence did displace an earlier sentence, Petitioner

would be entitled to relief because, unlike in Schick, the President determined the

                                            26
duration of the term of Petitioner’s commuted sentence against the backdrop of his

original, concededly incorrect, sentence. In particular, the President may have concluded

that the 200-month term was appropriate because the district court (wrongly, as we now

know) found that Petitioner previously had committed three “felony drug offenses” and

therefore deserved harsher punishment. That Petitioner’s commuted sentence exceeds

the Guidelines range that was applicable to him at the time of his commutation suggests

as much. Because we cannot be sure that Petitioner’s unlawful original sentence did not

taint his commuted sentence, Petitioner suffers a continuing injury from that original

sentence, an injury that this we can remedy by vacating Petitioner’s commuted sentence

and remanding for resentencing.

      Even if Petitioner’s original sentence did not taint his commuted sentence, the

commutation does not foreclose the possibility that Petitioner will be held under his

original sentence in the future. When an executive attaches a condition to a pardon or

commutation, the pardon or commutation becomes void if the condition is breached. See,

e.g., Vitale v. Hunter, 206 F.2d 826, 829 (10th Cir. 1953); Pippin v. Johnson, 15 S.E.2d
712, 713 (Ga. 1941); People ex rel. Madigan v. Snyder, 804 N.E.2d 546, 557 (Ill. 2004);

Crooks v. Sanders, 115 S.E. 760, 761 (S.C. 1922). Vitale is illustrative. There, the

President commuted the defendant’s sentence on the condition that the defendant leave

the United States and not return. 206 F.2d at 828.      Law enforcement officers

subsequently found the defendant in the United States and returned him to prison to serve

the remainder of his original sentence. Id. The defendant sought habeas relief, which the



                                           27
court denied, explaining that when the defendant violated the terms of his commutation,

“the commutation thereupon became null and void.” Id. at 829 (emphasis added).

       Here, the President conditioned Petitioner’s commutation on his enrollment in a

drug rehabilitation program. The materials provided to us by the government regarding

Petitioner’s commutation do not establish whether the government has in fact enrolled

Petitioner in RDAP. If Petitioner fails to satisfy that condition—or if the government

takes the position that Petitioner failed to satisfy that condition, and Petitioner is barred

from filing a successive petition to challenge the government’s conclusion on that

point—his commutation will be “null and void,” and he will serve out his unlawful life

sentence.   Id.   This possibility, “however small,” is sufficient to give Petitioner a

“concrete interest” in having us vacate that original sentence and remand for

resentencing. Knox, 132 S. Ct. at 2287. Indeed, to the extent enrollment in RDAP is a

condition precedent to the President’s commutation taking effect, Petitioner may still be

serving his unlawful mandatory life sentence because the government has not provided us

with any evidence of Petitioner’s enrollment in RDAP.

                                             4.

       Finally, the government maintains that Petitioner’s action is moot because “[b]y

accepting the commutation and its conditions, [Petitioner] ‘substituted . . . a lesser

punishment than the law [had] imposed upon him, and he cannot complain if the law

executes the choice he has made.’” Gov. Resp. at 5 (second and third alterations in




                                             28
original) (quoting Ex parte Wells, 59 U.S. 307, 315 (1855)). 2         Put differently, the

government argues that, by accepting the commutation, Petitioner implicitly forfeited or

waived his right to collaterally challenge his original sentence, notwithstanding that the

errors in his original sentence may have, and likely did, taint his commuted sentence. See

supra Part II.B.3.

       A conditional commutation, like the commutation the President offered to

Petitioner, is a private contract between the President and the individual to whom it is

tendered. United States v. Wilson, 32 U.S. 150, 161 (1833) (Marshall, J.); Annotation,

Conditional Pardon, 60 A.L.R. 1410 (“[A] conditional pardon is, in form and substance,

a contract between the executive . . . and the person to whom it is granted.”). To be valid,

there must be both “delivery” and “acceptance.” Wilson, 32 U.S. at 161. Acceptance of

a conditional commutation is required because “the condition may be more objectionable

than the punishment inflicted by the judgment.”         Id.   A conditional commutation,

therefore, is somewhat akin to a plea agreement—in return for receiving a reduced

sentence, the individual receiving the commutation agrees to abide by the conditions of

the commutation.

       The Supreme Court has long disfavored the inferred or implicit waiver of rights,

particularly constitutional rights, in plea agreements or otherwise.        See Estelle v.

       2
         Wells does not address, much less support, the government’s mootness argument.
At issue in Wells was whether Article II, section 2 empowers the President to grant
conditional pardons. 59 U.S. at 309. Wells did not address whether, by accepting a
commutation, an individual implicitly waives the right to pursue an ongoing collateral
challenge to his original sentence that would provide him relief beyond that offered by
the President’s conditional commutation—the question at issue here.

                                            29
Williams, 425 U.S. 501, 515 (1976) (Powell, J., concurring). To that end, a defendant

may waive the right to appeal a sentence only “when the waiver was knowingly and

voluntarily made.” United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992). Likewise,

“the right to attack a sentence collaterally may be waived so long as the waiver is

knowing and voluntary.” United States v. Lemaster, 403 F.3d 216, 220 (4th Cir. 2005).

       Here, the President’s Grant of Clemency did not expressly condition the

commutation of Petitioner’s original sentence on his waiver of his right to collaterally

attack that sentence. Likewise, the Grant of Clemency did not require that Petitioner

dismiss the instant case as a condition of the commutation. There also is no evidence

that, before accepting the President’s offer of commutation, Petitioner was informed that

if he accepted the commutation he would be waiving his right to continue to pursue his

challenge to his original sentence and, therefore, foregoing the opportunity to obtain an

even shorter sentence than that imposed by the President.

       In such circumstances, Petitioner could not have knowingly and voluntarily

accepted a waiver of his right to collaterally challenge his sentence as a condition of his

commutation. Cf. United States v. Ortiz-Garcia, 665 F.3d 279, 284–85 (1st Cir. 2011)

(holding that defendant did not knowingly and voluntarily waive his right to appeal when

defendant was not “informed . . . of the ramifications of the waiver”); United States v.

Kebreau, 316 F. App’x 220, 221 (4th Cir. 2008) (holding that defendant’s “plea was not

knowing and voluntary because the district court failed to adequately advise him of the

mandatory minimum sentence he faced”). Indeed, had Petitioner known that he was

waiving his right to collaterally challenge his original sentence—and thereby obtain

                                            30
resentencing under the now-applicable Guidelines, which offered the prospect of an even

shorter sentence than that offered by the President—he may have rejected the President’s

commutation on grounds that it included conditions “more objectionable than the

punishment inflicted by the judgment.” Wilson, 32 U.S. at 161. 3



                                           IV.

      Petitioner’s life sentence resulted from an acknowledged error by us and a

sentencing law that Congress—at the public’s behest—concluded was unjust and racially

biased. The President’s commutation of Petitioner’s sentence, which was intended to

address the unjust sentencing framework established by the previous version of Section

841(b)(1), provided Petitioner with only partial relief.     But Petitioner’s commuted

sentence, which the President determined against the backdrop of Petitioner’s unlawful

original sentence, still exceeds the now-applicable Guidelines range. Notwithstanding its

responsibility for (1) Petitioner’s unlawful sentence and (2) forcing Petitioner to decide

whether to accept the President’s commutation without the benefit of a decision from us

      3
        Schick’s statement that “[i]t would be a curious logic to allow a convicted person
who petitions for mercy to retain the full benefit of a lesser punishment with conditions,
yet escape burdens readily assumed in accepting the commutation which he sought,” 419
U.S. at 267, does not undermine this analysis. In particular, when the President
commuted the sentence of the petitioner in Schick, the death sentence was constitutional
and the petitioner did not have a pending collateral challenge. By contrast, Petitioner’s
commutation was granted after his original sentence was deemed unlawful and during the
pendency of his collateral challenge to that sentence. Accordingly, Schick did not
address whether, by accepting a conditional commutation, the individual to whom the
commutation is tendered implicitly consents to dismissal of a pending challenge to the
sentence that the President commuted, even when the commutation is not expressly
conditioned on the dismissal of such challenge—the question at issue here.

                                           31
on the viability of his collateral challenge, the majority dismisses Petitioner’s appeal as

moot. But “[t]he underlying purpose of [Section] 2255 is to remove the possibility of the

survival of an injustice beyond trial and appeal.” United States v. Lewis, 392 F.2d 440,

443–44 (4th Cir. 1968). It is our duty, therefore, to fully remedy Petitioner’s unlawful

sentence.



                                            V.

       In declaring this matter now moot, after years of delay, we do little to enhance the

public’s confidence and trust in the integrity of the judicial process. The sentence that

Raymond Surratt, Jr., a nonviolent drug offender, continues to serve remains a judicial

sentence, not a newly created executive sentence. His challenge to that sentence is not

moot, and we should no longer delay justice to Mr. Surratt or others like him.

       With due regard for my colleagues, I most respectfully dissent.




                                            32